DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 13 April 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-11 are pending.
Claims 1-5 and 7 are currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
Interview Summary
The reply filed on 13 April 2021 includes a complete and accurate record of the substance of the 7 April 2021 interview. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Messina (applicant’s attorney) on 26 April 2021.
The application has been amended as follows: 
In the claims:
Rewrite claim 1 as follows:
1. (Currently Amended) A weighing and packaging apparatus, comprising:
	a bag making and packaging unit including a film transport mechanism that transports a film in a film transport direction, a detachable former, a former seat that supports the former, and a sealing mechanism;
	a film feed portion that receives the film;
	a weighing unit positioned on an upper side in a vertical direction of the bag making and packaging unit, the weighing unit supplying articles to be packaged to the bag making and packaging unit; 
a packaged product discharge portion that discharges a product that is packaged; and
	a frame supporting at least the weighing unit, the frame including a plurality of leg portions; wherein
	a movable portion including the former seat moves in a maintenance mechanism movable space when the former is attached or detached, 
	all of the plurality of leg portions are located so as to avoid a predetermined leg prohibited space;
a film width direction is orthogonal to a plane including the film transport direction, 
	the leg prohibited space includes the maintenance mechanism movable space, and a lateral space that is adjacent to one side in the film width direction of the maintenance mechanism movable space, 
a front side is a side of the packaged product discharge portion in a front-back direction perpendicular to both the vertical direction and the film width direction, and a back side is a side, in the front-back direction, of the film feed portion,	
a space is located between a leg portion on the front side and a leg portion on the back side, the space being unobstructed for a separation distance in the front-back direction from an end on the front side of the sealing mechanism to the leg portion on 
the apparatus further includes a safety door that is openable and closeable to provide access for a worker into the unobstructed space.

Cancel claim 2.

Explanation for Examiner’s Amendment
The following is a brief explanation for the changes made by the examiner’s amendment:
Claim 1 has been amended to incorporate subject matter set forth in claim 2, and to insert subject matter deleted from claim 1, i.e. “all of the plurality of leg portions are located so as to avoid a predetermined leg prohibited space.”
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the combination of structural limitations and their functional relationship to one another is what makes claim 1 allowable over the prior art.  While many of the features of the claim are found in the prior art, particularly Kamigaito et al. (US ‘129) and Taylor (US ‘559), the combination of limitations defines over the prior art.  While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        26 April 2021